Name: 2008/363/EC: Council Decision of 14 April 2008 extending Decision 2005/321/EC concluding the consultation procedure with the Republic of Guinea under Article 96 of the Cotonou Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  cooperation policy;  Africa;  political framework;  European construction
 Date Published: 2008-05-09

 9.5.2008 EN Official Journal of the European Union L 125/29 COUNCIL DECISION of 14 April 2008 extending Decision 2005/321/EC concluding the consultation procedure with the Republic of Guinea under Article 96 of the Cotonou Agreement (2008/363/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), and revised in Luxembourg on 25 June 2005 (2), and in particular Article 96 thereof, Having regard to the internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) Decision 2005/321/EC (4) lays down a period of validity of 36 months from the date of its adoption for monitoring the appropriate measures and is due to expire on 14 April 2008. (2) At the end of this monitoring period, a number of undertakings have been fulfilled and the main undertakings still outstanding have given rise to concrete initiatives. Nevertheless, several important measures concerning essential elements of the Cotonou Agreement have yet to be implemented, HAS DECIDED AS FOLLOWS: Article 1 The validity of Decision 2005/321/EC is hereby extended for 12 months. It shall be reviewed every six months. The letter addressed to the Prime Minister of the Republic of Guinea is attached to this Decision. Article 2 The measures adopted by Decision 2005/321/EC as part of the appropriate measures within the meaning of Article 96(2)(c) of the Cotonou Agreement shall remain unchanged. Article 3 This Decision shall enter into force on the day of its adoption. It shall expire on 14 April 2009. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 14 April 2008. For the Council The President I. JARC (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 28.10.2005, p. 4. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 104, 23.4.2005, p. 33. ANNEX Letter for the attention of the Prime Minister, Head of Government of the Republic of Guinea Sir, The European Union attaches great importance to the provisions of Article 9 of the Cotonou Agreement. Respect for human rights, democratic principles and the rule of law, on which the ACP-EU partnership is based, constitute the essential elements of that Agreement and, consequently, the basis of our relations. In 2004 the European Union took the view that the political situation in Guinea violated these essential elements and in July 2004 it initiated consultations under Article 96 of the Agreement. These consultations gave rise to conclusions of which the Head of Government was informed by an earlier letter, 14 April 2005. The appropriate measures provided for a monitoring period of 36 months which ends on 14 April 2008. During this period, reinforced political dialogue took place, which saw, amongst other things, four joint follow-up missions by the Council and the Commission in May 2005, February 2006, May 2007 and March 2008, and the visit of Commissioner Michel in October 2006. At the end of December 2006, in view of the progress made, the European Union decided to make available to Guinea envelope A of the 9th EDF, representing an amount of EUR 85,8 million. The last follow-up mission was thus able to confirm that the measures carried out by the Guinean authorities are proceeding in a generally positive direction, particularly in terms of the electoral process, strongly backed by the European Union, and in the field of macroeconomic policies. However, the organisation of the parliamentary elections, including fixing a date for them, which is one of the main undertakings given by the Guinean Government, has not yet been finalised. In view of the action currently being taken, these undertakings will likely be fulfilled within 12 months. Aware of the positive action undertaken in Guinea and of what has still to be done, the European Union has decided to extend the monitoring period for the Decision of 14 April 2005 to 48 months so as to enable the Guinean authorities to fulfil all the undertakings given. This Decision may be reviewed at any time depending on how the situation develops. The appropriate measures of which we informed you in our letter of 14 April 2005 still apply. Yours faithfully, Done at Brussels, For the Commission For the Council